          Case 1:19-cr-00227-APM Document 1 Filed 07/02/19 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                            CRIMINAL NO.



ARTHUR HARRISON,                                    \TIOLATIONS:
also known as "Dustv"                                18   u.s.c. s 922(k)
                                                    (Unlawful Possession of a Firearm with
                      Defendant.                    Obliterated or Altered Serial Number)
                                                    26 u.s.c. $ s861(D
                                                    (Receipt or Possession of a Firearm
                                                    Unidentified by a Serial Number)
                                                    22 D.C. Code $ 3225.02(1XB) (2001 ed.)
                                                    (first Degree Insurance Fraud)
                                    INFORMATION
       The United States Attomey charges that

                                         COUNT ONE

       On or about December 14, 201 8, within the District of Columbia,     ARTHUR HARRISON,

also known as "Dusty," did unla*firlly and knowingly possess and receive two firearms with

altered and obliterated serial numbers, that is, a Smith and Wesson, .22LR caliber firearm and a H

&K.22LR caliber firearm, which     had been possessed, shipped and transported in and affecting

interstate and foreign commerce.

       (Unlawful Possession of a Firearm with an Altered and Obliterated Serial Number,
       in violation of Title 18, United States Code, Section 922(k))

                                         COUNTTWO

       On or about December 14, 2018, within the District of Columbia,      ARTHUR HARRISON,

also known as "Dusty," did knowingly receive and possess a firearm, that is, a black semi-

automatic handgun, not identified by a serial number as required by chapter 53 of Title 26, in

violation of Title 26, United States Code, Sections 5861(i) and 5871.

       (Receipt or Possession of Firearm Unidentified by Serial Number, in violation of Title
       26, United States Code, Section 5861(i))
             Case 1:19-cr-00227-APM Document 1 Filed 07/02/19 Page 2 of 2


                                       COUNT THRI,E

       On or about October 1, 2018, within the District of Columbia, ARTHUR HARRISON,

with the intent to defraud and to fraudulently obtain property of another, obtained property and

services   ofa value of$1000 or more belonging to Erie   Insurance, consisting of $6,093.36 in U.S.

Currency, by presenting false information    in a claim for payment of benefit pursuant to      an

insurance policy.

       (First Degree Insurance Fraud, in violation of Title 22, District of Columbia         Code,
       Section 3225.02(t)@) (200t ed.))

                                             Respectfu   lly submitted,

                                            JESSIE K. LIU
                                            United States Attomey
                                            D.C. Bar No


                                     By
                                                          ROS             G
                                             ohi                  448
                                                                  Attomey
                                                          NI ted States
                                            Violent Crime and Narcotics Trafficking Section
                                            555 4th Street, N.W.
                                            Washington, D.C. 20530
                                            Telephone No. (202) 252-7833
                                            Kevin.Rosenberg@usdoj. gov




                                                2
